Citation Nr: 0616499	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  01-09 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for a pulmonary 
disorder, to include pulmonary emphysema and chronic 
obstructive pulmonary disease.  

3.  Entitlement to service connection for a heart disorder, 
to include hypertension and coronary artery disease.  

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability, and, if so, whether service connection 
is warranted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1959 to January 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of October 1998 and October 2001.  The appeal was previously 
remanded in November 2003 and in November 2005.  In February 
2006, the veteran appeared at a hearing held at the RO before 
the undersigned (i.e., Travel Board hearing).

In the May 2005 Supplemental Statement of the Case (SSOC, the 
RO reopened the veteran's low back claim, denying it on the 
merits.  Nevertheless, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  Thus, the issue on 
appeal has been recharacterized as shown above.  

Unfortunately, for reasons discussed below, it is necessary 
to again REMAND the  first three claims shown on the title 
page to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Some of the evidence received since a June 1998 Board 
decision denying service connection for a low back disability 
is so significant that it must be considered in order to 
fairly decide the claim.   

2.  A chronic low back disorder is first shown by medical 
evidence dated several years after the appellant's discharge 
from service, and there is no persuasive evidence showing it 
is related to disease or injury incurred during service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for service connection for a low back disability.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).

2.  The appellant did not incur a low back disability as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1112, 
1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection for a low back disability was previously 
denied by the Board in a decision dated in June 1998.  In the 
November 2003 Board REMAND, detailed reasons were given as to 
why the 1998 Board decision is final.  That discussion is 
incorporated by reference into this decision, and there is no 
need to elaborate any further.  In summary, the veteran's 
appeal of the 1998 Board decision to the United States Court 
of Appeals for Veterans' Claims and the United States Court 
of Appeals for the Federal Circuit did not abrogate the 
finality of the 1998 Board decision, and the claim was not 
considered open and pending when the Veterans Claims 
Assistance Act was passed in November 2000.  Even though the 
1998 Board decision is final, if new and material evidence is 
received with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).   

The veteran's application to reopen his claim was filed prior 
to August 29, 2001, and, under the applicable law, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  (The 
definition of new and material evidence found in 38 C.F.R. § 
3.156(a) was changed in 2001; this change applies only to 
claims received on or after August 29, 2001, and, hence, is 
not applicable to this case.  See 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001)).

Evidence of record at the time of the prior Board decision 
included service medical records, which showed that in 
February 1959 the veteran was treated for possible back 
strain.  The veteran reported that he had worked in the trash 
run the previous day.  The examiner noted the veteran 
reported pain at the mid dorsal area, and that the 
examination was negative.  The veteran's October 1960 
separation examination revealed a normal clinical evaluation 
of the spine.  A subsequent October 1960 clinical record 
noted that the veteran complained of a posterior lumbar ache 
resembling a lumbar spasm.

Also of record were VA and private medical records, including 
a VA hospital record dated in January 1970 which noted that 
the veteran reported that he had no back difficulty until May 
1969.  He reportedly had been employed as a mechanic, which 
required repeated bending and heavy lifting.  The diagnosis 
was spondylolisthesis at L-5, due to bilateral spondylolysis.  
Private hospital records dated in September 1996 show that 
the veteran underwent micro lumbar diskectomy, right L4-5, in 
May 1996.  

During a VA examination in June 1997, the examiner noted the 
veteran twice incurred back injuries while lifting during 
active service.  The examiner also noted that the veteran 
went many years after discharge before he began experiencing 
symptoms related to his present back disorder.  The diagnosis 
was herniated nucleus pulposus, L4-L5, status post surgery 
times 3, with chronic continuous low back pain.  It was the 
examiner's opinion that the veteran's treatment for back 
disorders during active service were unrelated to his present 
back disability.

The Board denied the claim, reasoning that although the 
veteran complained of back problems during active service, a 
chronic back ailment was not identified at the time, or until 
after a May 1969 occupational injury.  The only evidence of a 
nexus between the present low back disability and treatment 
during active service was the veteran's own opinion, which he 
was not competent to provide.  See, e.g., Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Thus, the Board found that 
the veteran had not submitted competent evidence providing a 
nexus relating his present low back disability to an injury 
or disease during active service.  

Evidence received since that decision shows that he has 
continued to suffer a chronic low back disability.  Further 
evidence regarding his 1996 surgery, which was complicated by 
a MRSA infection, was received.  Additional VA medical 
records include a past medical history reported on a few 
occasions from 2002 to early 2004, of "chronic back pain 
since he was in the military."  Also, a November 2004 
psychiatric examiner indicated that "[t]he veteran's back 
pain . . . appears to be service-connected from the causative 
standpoint . . ."  Presuming the credibility of the 
evidence, the new evidence at least "contribute[s] to a more 
complete picture of the circumstances surrounding the 
origin" of the appellant's disorder, to include the issue of 
whether it is, in fact, related to his military service.  The 
additional evidence is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). 

Merits of Claim

Having reopened the claim, the Board will now consider it on 
the merits, with a complete review of all the evidence of 
record.  There is no prejudice to the veteran by the Board 
doing so, since the RO also considered the merits of the 
claim on several occasions, most recently in the May 2005 
SSOC.  

The Board has reviewed all the evidence in the appellant's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of chronic low back disorder was factually shown 
during service.  The Board concludes it was not.  Although 
the veteran complained of back pain during service, the 
examination was negative, so no identifiable back disorder 
was present at that time.  In other words, even accepting the 
in-service complaints of pain and ache similar to muscle 
spasm, a chronic back disorder was not actually diagnosed, 
and physical examination showed no objective evidence of back 
pathology. Pain alone does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Degenerative conditions such as 
arthritis can be service-connected on such a basis.  However, 
the first showing of spine arthritis was not until 
approximately 9 years after the appellant's discharge from 
service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Although the 
appellant reports continuity of post-service symptoms, the 
Board finds his allegations to be of limited probative value.  
The file contains records from treatment in 1970 when the 
veteran reported that he had had no back difficulties until 
after a work-related injury in 1969.  A March 1984 medical 
certificate noted that the veteran reported back trouble for 
the past 10-15 years - that is, since, at the earliest, 1969.  
In light of the clear denial from the appellant of continuity 
of symptomatology in 1970, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has current disabilities of the lumbar spine.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.

VA medical records include a past medical history reported on 
a few occasions from 2002 to early 2004, of "chronic back 
pain since he was in the military."  However, this was 
simply noted as history, without any additional comment.  
  Medical evidence which is simply information recorded by 
the examiner "unenhanced by any additional medical comment 
by that examiner, does not constitute 'competent medical 
evidence.'"  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
This evidence, therefore, is not persuasive evidence that 
there is a link between the post-service back disorder(s) and 
military service.

The November 2004 VA examiner's conclusion that the veteran's 
back pain is connected to service is also not persuasive.  
First, there was absolutely no rationale provided for this 
opinion.  Second, since pain alone is not a disability for 
which service connection may be granted, see Sanchez-Benitez, 
supra, the fact that the examiner concluded the veteran's 
"pain" is linked to service is not relevant to the issue at 
hand - which is whether any identified and diagnosed back 
disorder is linked to service.  Third, the opinion was 
provided in the context of a psychiatric examination, and, 
although the examiner is a medical professional, his 
specialty is the area of mental disorders, not orthopedic 
disorders.  In this vein, it must also be noted that the 
psychiatrist did not actually examine the veteran's back or 
conduct any diagnostic tests, or discuss medical evidence 
showing the history of the veteran's back disorder.  In fact, 
when the claims file was returned to the examiner for further 
comment, he noted in a January 2005 addendum that he was not 
able to answer the question concerning whether the spine 
disability was related to service, as he did not conduct a 
neurological examination.

While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

Therefore, although these opinions appear favorable at first 
glance, they are simply notations made without any rationale.  
In contrast,  the VA examiner from January 2005 reviewed the 
claims file, and based on this review, and examination of the 
veteran, the examiner concluded that the veteran now had a 
failed back syndrome secondary to adhesive arachoiditis, 
which was directly due to his surgeries and postoperative 
infection, which led to extensive scarring.  The current back 
condition was less likely than not associated with the minor 
episodes of lumbar strain in service.  He had two significant 
spinal injuries after service, which likely directly led to 
the need for surgery.  

The 2005 opinion was provided by a physician's assistant, who 
is certainly competent to provide a medical opinion.  
Although the opinion must be assigned less weight than an 
opinion by a medical doctor, simply by virtue of the fact 
that a medical doctor has more knowledge and training than a 
physician's assistant, the 2005 opinion is supported by the 
opinion of the VA examiner from June 1997, who was a medical 
doctor.  That physician concluded that the in-service 
treatment for back symptoms had "nothing to do with his 
present condition."  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claim that his current 
back disorder is related to service.  There is not an 
approximate balance of evidence.  There is evidence not 
favorable to the claim (the 1997 and 2005 opinions) that is 
of more probative value than the favorable evidence, and it 
is not error for the Board to favor certain evidence.  The 
weight to be accorded the medical evidence must be determined 
by the quality of it and not by quantity.  As noted above, 
while the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Letters dated in May 2001 and in August and December 2004 
advised the claimant of the information necessary to 
substantiate a claim for service connection, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was told that he had to submit new and 
material evidence, as well.  He was also told to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
addition, in an August 2004 letter, he was specifically 
advised of the evidence necessary to reopen his claim.  He 
was informed that the claim had previously been denied 
because there was no relationship between the current 
disability and service, and that evidence of such 
relationship was required to reopen the claim.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) (VCAA 
requires the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  

These notice letters were not provided to the veteran prior 
to the initial adjudication of the claim.  However, 
subsequent to this notice, the RO readjudicated the claim, 
and provided a supplemental statement of the case in 2005, 
thus curing the timing defect.  See Mayfield v. Nicholson, 
No. 05-7157, slip op. at 8 (Fed. Cir. April 5, 2006).  The 
veteran was not provided information regarding the rating 
assigned or effective date of a grant of benefits.  However, 
any failure to provide notice as to these matters is harmless 
error, since there is no rating or an effective date to be 
assigned as a result of this decision.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).    

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file, and he has not identified 
any other treatment, or other potentially relevant evidence 
which has not been obtained.  He was afforded a VA 
examination as to this issue, with review of the claims file 
and an opinion as to the etiology of the claimed condition.  
He appeared at a hearing before the undersigned.  

Thus, VA satisfied its duties to inform and assist the 
claimant, and he is not prejudiced by the Board entering a 
decision on this issue at this time.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

New and material evidence to reopen a claim for service 
connection a low back disability has been received.

Entitlement to service connection for low back disability is 
denied.


REMAND

The Board finds that additional development is required to 
satisfy the duty to assist the veteran in obtaining evidence 
necessary to substantiate the remaining claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  


This case was previously remanded in November 2003, in part 
to afford the veteran an examination to determine whether the 
veteran has nicotine dependence of service origin.  The Board 
directed the examiner to express an opinion as to whether the 
veteran meets the DSM-IV criteria for a diagnosis of nicotine 
dependence; if so, whether he was nicotine dependent while in 
service; and whether the veteran's military service caused 
nicotine dependence.  Unfortunately, the examination failed 
to answer all three of these questions, and when the RO 
returned the examination report to the examiner for the 
requested opinion, he refused to alter his opinion.  He 
stated that his opinion answered all of the questions posed 
by the Board.  However, despite comments on why he felt 
smoking should not be considered as a possibility for service 
connection, the examiner failed to address the question of 
whether the veteran's "chronic smoking habit" began during 
service.  The report even noted that the veteran "was ready 
to accept the philosophy about smoking and service-
connection," which suggests that the examiner may have tried 
to discourage him from pursuing his claim.  Remand 
instructions of the Board are neither optional nor 
discretionary, and full compliance is required.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  In this case, it was 
specifically noted that while previous examinations had 
concluded that nicotine dependence was not caused by service, 
the prior opinions had not addressed whether nicotine 
dependence had its onset during service, without regard to 
cause.  Moreover, that examiner noted that the veteran's 
"smoking habit" was in the early stages of remission, while 
later evidence, such as his hearing testimony, indicates that 
the veteran began smoking again.

Thus, the veteran must be afforded an examination by a 
physician who is able to confine his or her opinion to the 
medical issues in question, without prejudice as to whether 
he or she believes that such a condition should be subject to 
service connection.  In point of fact, the law was 
subsequently amended to preclude service connection of a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during service; however, this law is only 
applicable to claims filed after June 9, 1998, and, as the 
appellant filed his claim prior to that date, is inapplicable 
to this case.  38 U.S.C.A. § 1103 (West Supp. 2002); 
38 C.F.R. § 3.300 (2002).

Under the legal authority in effect for this claim, service 
connection may be granted for disease resulting from tobacco 
use in the line of duty during active service.  VAOPGCPREC 2-
93 (Jan 13, 1993).  In addition, if the veteran develops 
nicotine dependence during service, and that nicotine 
dependence is considered to be a proximate cause of 
disability manifested after service, service connection on a 
secondary basis may be granted.  VAOPGCPREC 19-97 (May 13, 
1997).  The presence of nicotine dependence is a medical 
question.  Davis v. West, 13 Vet.App. 178, 184 (1999).  
However, the application of the medical opinion to the law is 
within the province of the adjudicators, not the doctor.  

It should also be noted that although the veteran has 
consistently stated, in connection with this claim, that he 
began smoking in service, a September 1999 discharge summary 
from Methodist Hospital contains a history of "extensive 
tobacco use since the age of 9," and a June 1991 VA hospital 
report notes a three pack a day smoking history for 40 years, 
which would place the onset to around 12 years of age.  
However, a March 1984 hospital report notes a history of 2 
packs per day for 15 years.  These are factors to consider in 
connection with the probative value and credibility of the 
veteran's current statements.  

Because the claims for service connection for pulmonary and 
heart disorders are based, in essence, on incurrence 
secondary to smoking, appellate action on these claims must 
be deferred pending resolution of the nicotine dependence 
issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment records 
from the VA Medical Center in Dallas from 
March 2005 to the present.

2.  After obtaining the VA records, to the 
extent available, schedule the veteran for 
an examination by a Board-certified 
psychiatrist who has not previously 
examined the veteran (not Dr. V. from the 
2004 examination or Dr. H. from the 2002 
examination) (if necessary, this should be 
done on a fee-basis) to determine the 
likelihood that the onset of the veteran's 
nicotine dependence occurred during or due 
to his military service.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiners 
prior to the examinations.  The examiner's 
opinion should address the following 
questions:

(a)  Does the veteran currently have 
nicotine dependence, as defined in DSM-IV?  
(If, at the time of the examination, the 
veteran has quit smoking, state whether he 
previously had nicotine dependence.)  

(b)  If the answer to (a) is affirmative, 
what is the likelihood that nicotine 
dependence began while the veteran was in 
service, i.e., coincident with service 
(cause is not relevant to this question)?

(c)  Notwithstanding the answer to (b), 
what is the likelihood that the veteran's 
military service caused nicotine 
dependence?

It would be helpful if the physician would use 
the following language in answering these 
questions, as may be appropriate:  "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood). 

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The complete rationale for all opinions 
expressed should be provided.  

3.  Thereafter, adjudicate the claims, in 
light of all evidence of record.  If any claim 
is denied, furnish the veteran and his 
representative with a supplemental statement 
of the case, and give them an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop the claims, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


